ORDER
PER CURIAM.
Bobby Kimbrough (Defendant) appeals from the judgment upon his convictions by a jury of stealing a motor vehicle, Section 570.030, RSMo 2000, assault of a law enforcement officer in the second degree, Section 565.082, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, property damage in the first degree, Section 569.100, RSMo 2000, leaving the scene of an accident, Section 577.060, RSMo 2000, and resisting arrest, Section 575.150, RSMo 2000. Defendant was sentenced, as a prior and persistent offender, to a term of fifteen years’ imprisonment for stealing a motor vehicle, thirty years’ imprisonment for armed criminal action, thirty years’ imprisonment for assault of a law enforcement officer in the second degree, seven years’ imprisonment for property damage in the first degree, seven years’ imprisonment for leaving the scene of an accident, and seven years’ imprisonment for resisting arrest, all to be served concurrently. On appeal, Defendant argues the trial court plainly erred in allowing the automobile theft victim to testify that Defendant previously threatened him with a gun.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).